t c memo united_states tax_court john c and margaret t ramig petitioners v commissioner of internal revenue respondent docket no filed date kevin o’connell and katherine de la forest specially recognized for petitioners john d davis and katherine caballero for respondent memorandum findings_of_fact and opinion morrison judge on date respondent the irs issued petitioners a notice_of_deficiency for tax years and the notice stated that the irs i determined deficiencies in tax of dollar_figure for and dollar_figure for and ii determined that the ramigs were liable for penalties under sec_6662 a of dollar_figure for and dollar_figure for the ramigs timely filed a petition disputing these determinations on the date of filing they were oregon residents the ramigs claim they are entitled to the following deductions i dollar_figure for for expenses of a rental property ii dollar_figure for and dollar_figure for for legal expenses and iii dollar_figure for for the worthlessness of purported loans we find that the ramigs are entitled to the deductions for legal expenses but not for the rental property expenses or the worthlessness of the purported loans 1the notice_of_deficiency and its attached explanation are inconsistent as to the amount of the deficiency in tax for the first page of the notice states that the deficiency is dollar_figure but the attached explanation states that the deficiency is dollar_figure the ramigs do not assert that this error means that dollar_figure is the upper bound of the deficiency we can decide in this proceeding in any event because we find the ramigs are entitled to deductions disallowed by the notice_of_deficiency the deficiency we decide will be less than dollar_figure 2unless otherwise indicated section references are to the internal_revenue_code as amended effective during the years at issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties stipulated some facts those facts are so found john c ramig3 is an attorney he is licensed in oregon after graduating from the university of virginia law school in he worked in government affairs for a law firm in washington d c four years later he moved his practice to the firm’s portland office and after two more years to another portland law firm continuing there until ramig is also an entrepreneur he left law-firm life in to form a startup company named footwear specialties international which did business as nautilus footwear ramig was a minority owner of nautilus and its chief_executive_officer he continued with nautilus until when as did many entrepreneurs of the time he looked to cyberspace together with other managers from nautilus and a firm specializing in new internet businesses ramig formed shoe sec_4work inc he was chief_executive_officer a board member and a minority shareholder a key_employee agreement governed his work as chief_executive_officer and provided for a dollar_figure annual salary shoe sec_4work had two stock classes common and preferred the preferred_stock had a dividend preference and voting rights 3the issues here involve john c ramig’s activities we refer to john c and margaret t ramig collectively as the ramigs and refer to john c ramig as ramig by date there were big_number shares of common_stock and big_number shares of preferred_stock outstanding ramig held big_number shares of common_stock directly and he was a one-third owner of an entity named shonovation which held big_number shares of common_stock he held no preferred_stock shoe sec_4work’s creators tried to use the internet to sell safety footwear--mainly steel-toe shoes one of the company’s strategies was to provide safety information on its website to attract customers it is unclear whether shoe sec_4work sold to employers or directly to workers the beginning of the millennium was not an easy time for internet companies and shoe sec_4work was no exception from the start it constantly needed more capital although it raised nearly dollar_figure million at times it lacked the cash for payroll and other expenses in and ramig made seven purported loans to shoe sec_4work the record contains seven promissory notes each corresponding to one of the purported loans it also contains eight checks documenting the payment of the proceeds of the supposed loans most of the checks had the printed notation 4there are eight checks and only seven notes because for one note dated date there are two checks which add up to the amount shown on the note see table infra loan on the memo line each note called for percent interest and gave a date on which the note was immediately due and collectible only two of the seven notes were signed ramig signed those two notes as shoe sec_4work’s president and chief_executive_officer ramig testified that he made the seven purported loans in anticipation of being able to raise the capital to repay himself at some point in the future he testified that shoe sec_4work repaid the first three notes dated january april and date which totaled dollar_figure but did not repay the last four notes dated july august and date and date which totaled dollar_figure besides ramig’s testimony that the first three loans were repaid there is no other evidence of repayment under the circumstances it is peculiar that ramig did not have documentation from either his files or the files of shoe sec_4work to corroborate his testimony this leads to the conclusion that shoe sec_4work did not repay any of the loans the following table summarizes the seven purported loans 5for one of the eight checks no for dollar_figure dated date the memo line is blank for two others no for dollar_figure dated date and no for dollar_figure dated date the memo line contains the notation loan but it is handwritten not printed note date note amount maturity_date note signed supposedly repaid check no check amount check date dollar_figure big_number big_number big_number big_number big_number big_number no no yes no no no yes yes yes yes no no no no dollar_figure big_number big_number big_number big_number big_number big_number ramig paid some of shoe sec_4work’s operating_expenses which included postage office supplies and some inventory purchases with his credit card the expenses totaled dollar_figure the ramigs claim that the payments were loans to shoe sec_4work and that it had repaid similar past advances but the record includes no documents substantiating that shoe sec_4work either had agreed to repay the dollar_figure or had repaid similar amounts in the past 6the ramigs claim that the total is dollar_figure but the amounts ramig testified he paid on shoe sec_4work’s behalf add up to dollar_figure dollar_figure less than the ramigs assert we therefore find that the payments totaled dollar_figure we also note that one of ramig’s credit-card statements shows a credit from kingston mcknight--an inventory supplier for shoe sec_4work--for dollar_figure although ramig testified that other entries on the credit-card statement for kingston mcknight reflected advances of funds to shoe sec_4work he did not testify about the dollar_figure entry the irs did not present any evidence--or any argument--that the total should be reduced by the dollar_figure entry because the parties do not address this credit we do not include it in the dollar_figure that we find ramig paid_by credit card shoe sec_4work stopped operations in date it was unable to raise enough capital and never achieved profitability soon afterward it liquidated most of its tangible assets including storage racks inventory and miscellaneous equipment it used the proceeds to pay suppliers but it did not pay ramig the ramigs claim that they made two other sets of payments connected with shoe sec_4work between date and date they made payments to puget sound leasing totaling dollar_figure and they claim to have paid general motors acceptance corporation dollar_figure shortly before shoe sec_4work shut down investor jeannie lay and her wholly owned company hecate llc sued shoe sec_4work her amended complaint named ramig shoe sec_4work and five other members of its board_of directors as codefendants she alleged that ramig made misrepresentations to persuade her to invest in shoe sec_4work and that shoe sec_4work’s board failed to supervise ramig 7the record includes canceled checks to puget sound leasing totaling dollar_figure the irs asserts that the ramigs paid puget sound leasing dollar_figure the ramigs assert in their reply brief that the correct total is dollar_figure but this assertion is unsupported the parties stipulated the admissibility--but not the accuracy--of a spreadsheet which is undated and does not reflect its authorship the spreadsheet lists checks purportedly written by the ramigs to puget sound leasing totaling dollar_figure check no 4515--dated date for dollar_figure--appears on the spreadsheet but is not in evidence we find that the ramigs paid dollar_figure on the basis of the canceled checks in evidence adequately ramig prevailed in the suit but incurred legal fees including dollar_figure in and dollar_figure in shoe sec_4work sold its remaining assets in date the buyer sr footwear a company in which ramig was a minority owner bought a few remaining tangible items and the major intangible assets such as two domain names supplier agreements and the shoe sec_4work website brand name customer list telephone numbers and corporate records the agreement contained a list of persons with liens on shoe sec_4work’s assets but ramig’s name did not appear on the list in exchange for the assets sr footwear agreed to make contingent payments to shoe sec_4work for every month in which sr footwear sold big_number or more pairs it was to pay shoe sec_4work cents for each pair sold that month payment was to continue on these terms up to dollar_figure to operate sr footwear ramig helped find two young executives andrew macklin and jason lacey the two men had degrees in mechanical engineering lacey had worked as a consultant at accenture and at a startup named greenwood resources macklin had worked at general electric the two men handled finances marketing and day-to-day operations sr footwear focused on different shoes and different customers it sold primarily slip-resistant safety shoes hence the name sr footwear and instead of industrial workers it sold primarily to hospitality and food-service workers sr footwear reached agreements with a number of restaurant and coffeehouse franchises to sell shoes to their employees the employees could go to an sr footwear website customized for the employer where they could place orders for shoes and pay through payroll withholding as it turned out however getting access to employees and getting those employees to buy were different problems sr footwear’s sales never reached the big_number pair threshold necessary to trigger a payment to shoe sec_4work for that matter the company never made a profit lacey and macklin saw two solutions to the lagging sales first they felt sr footwear needed more marketing and second they felt it needed to have a lower priced private-label shoe they looked to the company’s investors for more capital to address these issues the investors however balked and in response the two men left lacey in date and macklin in date on leaving neither man held much hope for the company’s future the investors had been clear that they would not supply the capital lacey and macklin felt sr footwear needed and the investors replaced them with one person who both men felt was unqualified ramig agreed with lacey and macklin’s evaluation and believed their exit sealed the company’s fate after lacey and macklin’s departure events surrounding sr footwear are unclear but by trial it had stopped operations in ramig returned to the practice of law as an employee of a portland law firm although in the past ramig had received law-firm salaries through his wholly owned professional_corporation john c ramig p c in and he received his law firm salary directly meanwhile during and ramig apparently continued to own another company garfield holdings llc which in turn apparently owned a rental property in arlington virginia although the ramigs’ returns for and say that they were self-prepared they were not the ramigs had john ramig’s bookkeeper prepare their returns the bookkeeper was not a certified_public_accountant ramig originally hired her merely to enter information into accounting software one mistake the bookkeeper made is relevant here she did not report the purported rental-property expenses on the first page of the form_1040 u s individual_income_tax_return for because of this error the expenses did not affect the taxable_income and tax_liability reported by the ramigs on date the irs issued a notice_of_deficiency for tax years and the irs determined deficiencies in tax of dollar_figure for and dollar_figure for the irs also determined that the ramigs were liable for penalties under sec_6662 of dollar_figure for and dollar_figure for i deductions opinion the parties dispute three deduction issues first for the ramigs now claim they are entitled to deduct dollar_figure for expenses of the rental property in arlington virginia the ramigs did not claim the dollar_figure on their return mention it in the petition or mention it in their pretrial memorandum second the ramigs claim that they are entitled to deduct legal expenses of dollar_figure for and dollar_figure for and third for the ramigs claim that they are entitled to deduct under sec_166 the following amounts for worthless debts i dollar_figure for the unpaid principal of four purported promissory notes ii dollar_figure for expenses paid_by credit card iii dollar_figure they purportedly paid to general motors acceptance corporation and iv dollar_figure paid to puget sound leasingdollar_figure as we explain below the ramigs are entitled to deduct the legal expenses but not the other disputed items 8see supra note 9the ramigs however paid only dollar_figure not dollar_figure see supra note 10the ramigs however paid only dollar_figure to puget sound leasing see supra note a burden_of_proof the ramigs have the burden of proving that they are entitled to the disputed deductions generally the taxpayer has the burden of proving that the determinations in the notice_of_deficiency are wrong rule a 290_us_111 sec_7491 shifts the burden_of_proof to the irs if the taxpayer satisfies the conditions in sec_7491 and introduces credible_evidence on factual issues relevant to the taxpayer’s liability for a tax under subtitle a or b a taxpayer bears the burden of proving that the conditions in sec_7491 are satisfied see 116_tc_438 because the ramigs have neither contended nor adduced evidence that they satisfied these conditions sec_7491 does not shift the burden_of_proof to the irs b the ramigs are not entitled to deduct rental-property expenses for the ramigs claim that they are entitled to deduct dollar_figure for the expenses of a rental property which they say they held through garfield holdings llc they did not claim the deduction on the appropriate place on their return nor did they raise the issue with the irs at the administrative level identify the issue in their petition or move for leave to amend their petition under rule because the ramigs neither raised the issue in their petition nor moved for leave to amend their petition we do not consider their entitlement to the rental- property expense deduction see rule b stating that taxpayers must include in their petitions clear and concise assignments of each and every error which they allege to have been committed by the commissioner in the determination of the deficiency or liability and that any issue not raised in the assignments of error shall be deemed to be conceded see also 123_tc_213 our refusal to consider the issue is particularly justified because the issue is factual and the ramigs first told the irs they would raise it the day before trial see 64_tc_61 stating that refusing to hear an issue was especially justified because it was a factual issue and the irs was not aware of it until trial the ramigs claimed that the following sentence in the petition raises the issue petitioners’ sic further request that this court grant such relief as the court deems fit and appropriate herein the ramigs’ counsel described the sentence as a catch-all phrase which he always put s in it is not however a clear and concise assignment of an error by the irs with respect to the dollar_figure deduction see rule b and it does not enable ascertainment of the issues see rule a the ramigs also argue that the irs was not prejudiced because their schedule e supplemental income and loss reflected the rental-property expenses on line although they concede that their bookkeeper erred by failing to carry the amount over to the first page of their form_1040 they argue that the irs should have realized that the bookkeeper made a mistake but the ramigs not only failed to report that the expenses affected their tax_liability they failed to assert such a claim in audit or on appeal and neither their petition nor their pretrial memorandum describes the issue understandably irs counsel was unprepared to litigate the issue at trial we will not consider the rental-property expense deduction for the ramigs did not plead the issue and raised it for the first time at trial c the ramigs are entitled to deduct the legal fees under sec_162 the ramigs claim that they are entitled to deduct as ordinary and necessary business_expenses legal fees of dollar_figure for and dollar_figure for these were the fees ramig incurred to defend himself from a lawsuit by disgruntled shoe sec_4work investor jeannie lay the irs argues that the suit was against ramig personally--not as chief_executive_officer of shoe sec_4work--and that the expenses of defending the suit were therefore unrelated to the conduct_of_a_trade_or_business as we explain the ramigs are entitled to the deductions sec_162 allows taxpayers to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business performing services as an employee can be a trade_or_business within the meaning of sec_162 see eg 118_tc_467 affd 351_f3d_982 9th cir a taxpayer may deduct litigation expenses_incurred in defending a lawsuit if the suit arises in connection with or proximately result s from the taxpayer’s business 372_us_39 so the question is whether the legal fees arose from ramig’s business of performing services as an employee the basic test of whether legal fees incurred in defending a lawsuit arose from a taxpayer’s business depends on whether the underlying legal claim originated from that business 91_tc_352 if the legal claim arose from the taxpayer’s business the legal fees are deductible regardless of whether the taxpayer was still conducting that business when the fees were incurred see 77_tc_608 allowing deduction of expenses paid three years after the business stopped operating the claim against ramig arose from his business of performing services for shoe sec_4work as an employee the complaint alleged that he as chief_executive_officer of shoe sec_4work made misrepresentations and omitted facts about the company to persuade ms lay to buy shares it alleged that the other board members were liable because they failed to reasonably adequately and properly supervise his activities in ostrom v commissioner supra pincite we found legal expenses of defending a claim deductible because the claim arose from petitioner’s misrepresentations of the company’s financial status made while performing his duties as president and general manager of the company similarly we find that the expenses here are deductible under sec_162 thus under sec_162 the ramigs are entitled to deduct dollar_figure for and dollar_figure for as expenses of john ramig’s business of rendering services to shoe sec_4work as an employee d the ramigs are not entitled to bad-debt deductions the ramigs claim that they are entitled to deductions for the worthlessness in of the following four categories of purported debts owed by shoe sec_4work to ramig i the unpaid principal of four of the seven purported promissory notes in evidence ii the expenses ramig paid_by credit card during iii a payment ramig claims he made to general motors acceptance corporation and iv the payments ramig made to puget sound leasing sec_166 allows a deduction against ordinary_income for debt which becomes worthless within the taxable_year but for individual taxpayers sec_166 and therefore sec_166 shall not apply to any nonbusiness_debt sec_166 thus individual taxpayers’ nonbusiness debts are not deductible against ordinary_income under sec_166 when they become worthless instead sec_166 treats an individual’s worthless nonbusiness debts as short-term_capital_losses because we find that the advances were not debts we need not determine whether the advances should be considered business_debts for which a deduction against ordinary_income would be allowed to ramig or nonbusiness debts for which a capital_loss would be allowed to ramig there is no bad-debt deduction without a bona_fide debt the regulations define a bona_fide debt as one which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs we determine whether a bona_fide debtor-creditor relationship exists from all the pertinent facts 54_tc_905 the court_of_appeals for the ninth circuit to which appeal of this case will lie has listed the following factors for determining whether an advance to a corporation gives rise to a 11appeal of this case will be to the court_of_appeals for the ninth circuit unless the parties otherwise agree see sec_7482 and we follow the law of the court_of_appeals to which an appeal will lie 54_tc_742 affd 445_f2d_985 10th cir bona_fide debt as opposed to an equity_investment i the labels on the documents evidencing the supposed indebtedness ii the presence or absence of a maturity_date iii the source of payment iv the right of the supposed lender to enforce payment v the lender’s right to participate in management vi the lender’s right to collect compared to the regular corporate creditors vii the parties’ intent viii the adequacy of the supposed borrower’s capitalization ix whether stockholders’ advances to the corporation are in the same proportion as their equity ownership in the corporation x the payment of interest out of only dividend money and xi the borrower’s ability to obtain loans from outside lenders a r lantz co v united st424_f2d_1330 9th cir citing o h kruse grain milling v commissi279_f2d_123 9th cir affg t c memo the list is not exclusive see 204_f3d_1228 9th cir affg tcmemo_1998_121 and no factor is determinative see id see also 326_us_521 there is no one characteristic not even exclusion from management which can be said to be decisive in the determination of whether the obligations are risk investments or debts a r lantz co v united_states supra pincite when a lower court has overemphasized one of these factors the court_of_appeals for the ninth circuit has consistently been disposed to reverse the ramigs are not entitled to a deduction for the unpaid principal of the purported promissory notes the ramigs gave evidence of seven purported loans from ramig to shoe sec_4work they claim a bad-debt deduction of dollar_figure for the unpaid principal of the last four purported loans ramig made to shoe sec_4work those four purported loans were i the dollar_figure purported loan made on date ii the dollar_figure purported loan made on date iii the dollar_figure purported loan made on date and iv the dollar_figure purported loan made on date the ramigs have shown that john ramig advanced the dollar_figure to shoe sec_4work they introduced canceled checks for the advances from ramig to shoe sec_4work having concluded that ramig advanced the money we turn to whether those advances gave rise to a bona_fide debtor-creditor relationship in doing so we apply the factors listed by the ninth circuit in a r lantz co v united_states f 2d pincite and we conclude that the advances were an equity investmentdollar_figure 12the ramigs did not argue that--and thus we do not consider whether--the advances were deductible other than as bad-debt deductions it is a sign of equity if the purported borrowing corporation is so thinly capitalized at the time of an advance that a business loss would make it unable to repay the eighth factor 827_f2d_1409 9th cir 748_f2d_1365 9th cir revg tcmemo_1983_120 as the record does not reflect shoe sec_4work’s capitalization at the time of the advances we consider this factor neutral because of its financial condition we believe shoe sec_4work was unable to get outside financing the eleventh factor which suggests an equity_investment see am offshore inc v commissioner 97_tc_579 citing 396_f2d_630 5th cir stating that it suggests a bona_fide debt if a corporation could have borrowed money from an outside lender at the time of an advance see also 89_tc_816 the touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms the ramigs did not present evidence that shoe sec_4work could have borrowed money from outside lenders because of the ramigs’ failure to produce such evidence shoe sec_4work’s failure to find more investors and shoe sec_4work’s failing financial condition we think it unlikely shoe sec_4work could have borrowed the money from an outside lender this factor therefore indicates equity the expected source by which shoe sec_4work was to repay ramig the third factor suggests that the advances were equity in am offshore inc v commissioner supra pincite we found that the source of payments suggested the investment was equity because the parties appeared to expect repayment only if the purported borrower was financially able to do so and the purported borrower showed steady losses from operations along with steadily declining inventory and assets here the parties expected repayment only if shoe sec_4work raised more capital and as in am offshore inc shoe sec_4work was on a downward track with a history of steady losses more importantly the parties’ treatment of the advances suggests equity_investment equity participants take a subordinate position to creditors regarding payment on liquidation they get paid last hardman v united_states supra pincite so taking a subordinate position to other creditors the sixth factor may suggest that the purported lender is really an equity investor see cma consol inc v commissioner tcmemo_2005_16 the notes say neither that they are senior nor that they are junior to other obligations but ramig did not demand timely repayment and thus treated his claim as subordinate to the rights of the creditors that were paid first see inductotherm indus inc v commissioner tcmemo_1984_281 finding that a similar failure cast doubt on the original intent to create a debtor-creditor relationship affd without published opinion 770_f2d_1071 3d cir if a purported lender is to be paid interest out of only dividend money the tenth factor it indicates equity and if the supposed lender subsequently fails to insist on the remittance of interest payments when due it suggests that at the time of the advance the supposed lender expected repayment from so-called dividend money see am offshore inc v commissioner supra pincite the ramigs gave no evidence that shoe sec_4work ever paid interest or that ramig ever requested that shoe sec_4work actually pay interest a true lender is concerned with interest curry v united_states f 2d pincite 5th cir and ramig has shown no such concern three factors point to characterizing the advances as debt but are entitled to little weight under the circumstances first it is a sign of debt if the documents are enforceable the fourth factor cma consol inc v commissioner tcmemo_2005_16 citing 464_f2d_394 5th cir but ramig never tried to enforce the notes and three of the four notes for which the ramigs claim deductions are unsigned--calling enforceability in question second the purported promissory notes have fixed maturity dates13 13a maturity_date is the date when a debt falls due such as a debt on a promissory note or bond black’s law dictionary continued the second factor indicating debt see hardman v united_states f 2d pincite but ramig and shoe sec_4work completely ignored the dates we give this factor the same weight they did third the documents’ labels the first factor suggest debt see id pincite stating that a debenture or note suggests debt but the labels are mere formalities chosen by ramig who was on both sides of the transaction because the ramigs have not shown that these formalities ever had nontax significance we give them little weight two remaining factors point to debt the parties’ expressions of intent the seventh factor suggest debt but such objective expressions of intent--as opposed to the parties’ true or subjective intent--are generally not to be afforded special weight a r lantz co v united_states f 2d pincite said another way the objective expression of intent is merely one factor in determining the parties’ true intent second the advances in question were not made in proportion to ramig’s equity_interest the ninth factor which suggests debt evaluating all the facts and circumstances we conclude that the advances were equity investments not loans as discussed above four factors point to equity_investment and five point to continued 9th ed defining date of maturity debtdollar_figure but the determination of debt or equity is no mere counting of factors bauer v commissioner f 2d pincite 9th cir and as we have explained here three of the factors that indicate debt are entitled to little weight thus the other two factors pointing to debt do not outweigh the factors pointing to equity we conclude that the ramigs did not show that the advances were bona_fide debts and are therefore not entitled to bad-debt deductions under sec_166 the ramigs are not entitled to a deduction for payment of expenses by credit card in the second category of purported debt for which the ramigs claim bad-debt deductions for is for expenses ramig paid_by credit carddollar_figure they claim that although he did not make the payments directly to shoe sec_4work he incurred these expenses on the company’s behalf and it agreed to reimburse him but they offered no documents substantiating the agreement to repay and although there can be a valid debt between related parties without the formalities of a note see green leaf ventures 14our discussion does not address the fifth factor the purported lender’s right to participate in management because we do not have evidence of whether ramig increased his management participation because of the advances see cma consol inc v commissioner tcmemo_2005_16 stating that an increase in management participation suggests equity_investment thus this factor is neutral 15the ramigs assert that they are entitled to a bad-debt deduction for dollar_figure of credit card expenditures purportedly paid on shoe sec_4work’s behalf they have given evidence of only dollar_figure of expenses see supra note inc v commissioner tcmemo_1995_155 as we explain below the ramigs did not show that a valid debt existed several factors related to the purported arrangement’s terms indicate that the payments were equity not debt first there was no repayment date the second factor which suggests that repayment--if expected--was tied to the fortunes of the business indicating an equity_investment hardman v united_states f 2d pincite second if repayment depends on earnings or is to come from a restricted source the third factor it suggests equity see cma consol inc v commissioner tcmemo_2005_16 see also 95_tc_257 ramig testified that shoe sec_4work was to pay as funds were available indicating the payments were equity third a true lender is concerned with interest the tenth factor curry v united_states f 2d pincite 5th cir and here we have no indication ramig insisted on--or for that matter even requested--interest indicating the payments were equity fourth the ramigs have failed to show that ramig had a right to enforce payment the fourth factor indicating equity cf am offshore inc v commissioner t c pincite a definite obligation to repay the advance is an indicator of a loan fifth we do not have documentary_evidence of ramig’s status in relation to other creditors the sixth factor but again by never demanding repayment ramig effectively subordinated his rights to the rights of other creditors indicating equity see id as with the purported promissory notes shoe sec_4work’s financial condition suggests an equity_investment the ramigs gave no evidence that similar loans were available from outside lenders the eleventh factor indicating equity evaluating all the facts and circumstances we conclude that ramig and shoe sec_4work did not have a bona_fide debtor-creditor relationship regarding the credit card payments of the factors listed by the ninth circuit in a r lantz co v united_states f 2d pincite only the ninth factor suggests debt the payment of expenses by credit card was not in proportion to ramig’s equity_interest see supra part i d the remaining factors however point to equity or are neutraldollar_figure and although the ramigs claim shoe sec_4work repaid similar past advances they did not give evidence--aside from ramig’s testimony--of either 16the lender’s right to participate in management the fifth factor is neutral because again we do not have evidence of whether ramig increased his management participation after the advances see supra note the parties’ objective expression of intent the seventh factor is also neutral the only expression of intent about these payments is ramig’s testimony in am offshore inc v commissioner 97_tc_579 we found that the taxpayer’s mere statements that the parties intended the advances to be loans were not enough to persuade us that this factor suggested debt id pincite we do not have evidence of shoe sec_4work’s capitalization the eighth factor see supra part i d and the first factor the labels on the documents is neutral because there are no loan documents see am offshore inc v commissioner supra pincite past repayments or similar past advances because they did not show a genuine debtor-creditor relationship the ramigs are not entitled to a deduction under sec_166 the ramigs are not entitled to a deduction for payment to general motors acceptance corporation the third category of purported debt for which the ramigs claim bad-debt deductions is a debt supposedly owed by shoe sec_4work to the ramigs arising from the ramigs’ purported payment of dollar_figure to general motors acceptance corporation the only evidence that the payment was made was ramig’s testimony we reject his testimony for two reasons first no other evidence corroborates the testimony second the ramigs’ brief contradicts the testimony ramig testified that shoe sec_4work bought a van to make deliveries in the portland area and that after shoe sec_4work failed he found out that he was responsible for the payments and sold the van he testified that the dollar_figure is the difference between the amount that was due under the purchase contract and the sale proceeds the ramigs’ brief on the other hand states that this payment is related to a lease thus we conclude that the ramigs did not pay the dollar_figure and the ramigs have therefore failed to demonstrate the existence of a bona_fide debtor-creditor relationship the ramigs are not entitled to a deduction for payments to puget sound leasing the final category of purported debt for which the ramigs claim a bad-debt deduction in supposedly arose from ramig’s payments to puget sound leasing ramig paid puget sound leasing dollar_figure between date and date the ramigs claim that he paid these amounts as guarantor of shoe sec_4work’s equipment leases sec_1_166-9 income_tax regs generally treats payments in discharge of part or all of a taxpayer’s obligations under a guaranty agreement as debts becoming worthless in the year of payment see sec_1_166-9 income_tax regs applying to agreements made in the course of the taxpayer’s trade_or_business sec_1_166-9 income_tax regs applying to agreements not made in the course of the taxpayer’s trade_or_business the taxpayer must however demonstrate that the payment was in discharge of an obligation as a guarantor see brodsky v commissioner tcmemo_2001_240 the ramigs did not show that the dollar_figure was paid to discharge an obligation as a guarantor the canceled checks substantiate that ramig paid dollar_figure to puget sound leasing but not that he paid under a guaranty agreement three of the thirteen checks refer to shoe sec_4work in the memo line but the notations are inconsistent with each other one says loan to sec_4w one says sec_4w and one says payment of sec_4w lease and the ramigs neither offered the agreement into evidence nor attempted to explain its absence considering all the evidence they have not shown that the payments were in discharge of an obligation as a guarantor the ramigs are therefore not entitled to deduct the dollar_figure paid to puget sound leasing ii penalties a burden_of_proof the irs has the burden of producing evidence that taxpayers are liable for penalties sec_7491 the irs satisfies its burden by producing sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite once the irs satisfies its burden of production taxpayers have the burden of persuading the fact finder that they are not liable for the penalty id pincite the taxpayer bears the burdens of production and proof as to whether an exception to the penalty applies see id pincite stating that the irs need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions b the ramigs are liable for the accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty equal to percent of the part of an underpayment attributable to i negligence or disregard of rules or regulations or ii a substantial_understatement_of_income_tax sec_6662 and b and the irs determined that the ramigs were liable for penalties under sec_6662 because we find that the ramigs’ underpayment is attributable to negligence or disregard of rules or regulations we do not address whether it is also attributable to a substantial_understatement_of_income_tax negligence for sec_6662 purposes is the lack of due care or the failure to do what a reasonably prudent person would do under like circumstances 98_tc_695 85_tc_934 and negligence includes failing to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_1_6662-3 income_tax regs see also sec_6662 the irs has met its burden of production for negligence the ramigs had an unlicensed bookkeeper prepare their and returns and when asked whether he believed the returns were accurate when he signed them--as self-prepared--ramig testified that he merely assumed that they were accurate he relied on his bookkeeper and made no effort to verify that the returns complied with the provisions of the internal revenue laws see sec_1_6662-3 income_tax regs the ramigs’ minimal effort to ensure compliance is far less than what a reasonably prudent person would do under like circumstances thus the irs has given sufficient evidence that it is appropriate to impose the sec_6662 penalty on the entire underpayment for each year the sec_6662 penalty has several exceptions a position with a reasonable basis is not due to negligence sec_1_6662-3 income_tax regs and no penalty is imposed on a part of the underpayment if the taxpayer i had reasonable_cause for and ii acted in good_faith regarding that part of the underpayment see sec_6664 sec_1_6664-4 income_tax regs the ramigs have failed to prove that they are not liable for the sec_6662 penalty and they have neither argued nor offered evidence that an exception excuses them from the penalty we therefore uphold the irs’s determination that the ramigs are liable for the sec_6662 penalty of percent of the underpayments for and iii summary the ramigs are entitled to deduct legal expenses of dollar_figure for and dollar_figure for they are not entitled to bad-debt deductions for i the advances paid to shoe sec_4work related to the purported promissory notes because they failed to show a genuine debtor-creditor relationship ii the credit card expenditures because they failed to show a genuine debtor- creditor relationship iii the amount purportedly paid to general motors acceptance corporation because they failed to show that they paid the amount and iv the amounts paid to puget sound leasing because they failed to substantiate that the payments were in discharge of ramig’s obligation as a guarantor the ramigs are liable for the sec_6662 penalty for each year to reflect the foregoing decision will be entered under rule
